Motion by appellant to dispense with printing on appeal from a judgment of the 'Criminal Court of the City 'of New York, Queens County. On the court’s own motion, the appellant’s motion and the said appeal are transferred to the Appellate Term of the Supreme Court, Second Judicial Department. The appeal was erroneously taken to this court; such Appellate Term is presently vested with the jurisdiction of such appeals (see N. Y. Const., art. VI, § 5, su/bd. b; § 8, subd. d; order of this court No. 47, dated July 12, 1962). Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.